MORRISON, Presiding Judge.
A prior appeal of this extradition case was reversed. Ex parte Hooper, Tex.Cr.App., 312 S.W.2d 673.
*321Another hearing has been held, and the case is again before us on appeal.
No statement of facts approved by the trial court or counsel appears in the record. The one bill of exception complains of the refusal of the trial court to hear evidence tending to mitigate appellants’ guilt of the offense with which they stand charged in the demanding state. Such was not admissible. Article 1008a, Section 20, Vernon’s Ann.C.C.P.; Ex parte Thompson, 159 Tex.Cr.R. 161, 261 S.W.2d 844; and Ex parte Cuttrell, 162 Tex.Cr.R. 639, 288 S.W.2d 773.
The order of the trial court remanding the relators to the- custody of the Sheriff of Midland County for delivery to an agent of the State of Iowa is affirmed.